DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on March 12, 2020.  Claims 1-20 are pending.  Claims 1, 14 and 17 are independent.

Response to Arguments
Applicants’ arguments have been fully considered.  Therefore, the final rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0137756 to Moosaei et al. (hereinafter “Moosaei”) in view of Real F.D., Berry F. (2009) Smart Cameras: Technologies and Applications. In: Belbachir A. (eds) Smart Cameras. Springer, Boston, MA. 2009 (hereinafter “Belbachir”).
Moosaei discloses a plurality of camera modules disposed at a vehicle equipped with said emergency vehicle detection system, wherein said camera modules are spaced apart, one from another, at the equipped vehicle (see paragraph [0019] and [0045]:  a vehicle includes a plurality of microphones, a plurality of cameras (e.g., one in front, one in back, and one on each side), and V2V communication capabilities.  The plurality of microphones are used for siren detection.  The plurality of cameras are used to detect spinning lights and also to detect if an emergency vehicle is in the same lane as the vehicle.  Sensors data from one or more of camera 402, LIDAR 403, microphone 404 can be fused together into sensor data 408.);
wherein each camera module of said plurality of camera modules comprises a camera having a respective field of view exterior of the equipped vehicle, each said camera capturing image data (see paragraph [0031] and [0039]:  External sensors 202 include one or more of: microphones 203, camera(s) 204, LIDAR sensor(s) 206, and ultrasonic sensor(s) 207.  External sensors 202 can continually sense the environment around and/or adjacent to vehicle 201.); 
wherein each of said camera modules comprises at least one microphone for sensing sounds emanating from exterior of the equipped vehicle (see paragraphs [0039] and [0045]:  sensor data from microphone(s) 203 and camera(s) 204 can be fused into sensor data 236.  Microphone(s) 203 can detect sounds of siren 219.  Sensors data from one or more of camera 402, LIDAR 403, microphone 404 can be fused together into sensor data 408. Map 407 and sensor data 408 can be provided as input to neural network 409. Based on sensor data 408, neural network 409 can determine if there is any emergency vehicle on the road with vehicle 401 (411));
at least one processor disposed at the equipped vehicle, wherein said at least one processor is operable to process image data captured by said cameras, and wherein said at least one processor is operable to process outputs of said microphones (see paragraphs [0032] and [0057]:  multi-layer neural network model may also include a loss layer. For classification of sensor 
wherein said at least one processor processes the outputs of said microphones to detect a sound source indicative of a siren emanating from an emergency vehicle exterior of the equipped vehicle (see paragraph [0019]: The plurality of microphones are used for siren detection.  The plurality of cameras are used to detect spinning lights and also to detect if an emergency vehicle is in the same lane as the vehicle.  Learning and sensor fusion can be used to collectively handle data for both emergency vehicle detections and tracking and path planning.); 
wherein said at least one processor processes the outputs of said microphones to determine the direction of the detected sound source indicative of the siren of the emergency vehicle from the equipped vehicle (see paragraph [0031]: External sensors 202 can output sensor data indicating the position and optical flow (i.e., direction and speed) of monitored objects.); 
wherein, responsive to detection of the sound source and determination of the direction of the detected sound source from the equipped vehicle, said at least one 33096004.1InventorHeinz B. SeifertSerial No.15/878,512Page3processor processes image data captured by at least one of said cameras that has its field of view encompassing the detected sound source to confirm that the detected sound source is a siren emanating from an emergency vehicle (see paragraph [0019]:  In one more specific aspect, a vehicle includes a plurality of microphones, a plurality of cameras (e.g., one in front, one in back, and one on each side), and V2V communication capabilities.  The plurality of microphones are used for siren detection.  The plurality of cameras are used to detect spinning lights and also to detect if an emergency vehicle is in the same lane as the vehicle.  Learning and sensor fusion can be used to collectively handle data for both emergency vehicle detections and tracking and path planning; and 

said emergency vehicle detection system at least one of (i) generates an alert to a driver of the equipped vehicle and (ii) controls braking or steering of the equipped vehicle (see paragraphs [0017] and [0044]:  The audio and/or a visual notification alerts the human driver to the presence of the emergency vehicle.  Method 300 includes receiving adjustments to vehicle component configurations to cause the vehicle to implement the yield strategy (305). For example, vehicle control systems 254 can send automated controls 253 to adjust vehicle components 211 to implement the yield strategy. One or more of wheels 241, throttle 242, and brakes 243 can receive adjustments (configuration changes) to implement yield 266. For example, wheels 241 can be adjusted to turn vehicle 201 into shoulder 263. Throttle 242 and brakes 243 can be adjusted to stop vehicle 201.). 
Moosaei discloses external sensors 202 that includes microphone(s) 203 and camera(s) 204.  Although Moosaei does not explicitly describe or show that circuitry is shared by said camera and by said at least one microphone of the respective camera module, the camera and microphone both function and receive power from the vehicle and can inherently shares the circuity of a the vehicle.  
Belbachir discloses smart cameras that can be integrated with microphones.  Sound events can be a useful information source for tasks such as intrusion detection, and a stereo system can provide localization clues for tracking applications [596]. Microphones can be integrated into the body of the camera, or as smart nodes on a distributed cameras’ network [572].  
It would have been obvious to one skilled in the art to modify the vehicle’s circuity of Moosaei to include an integrated circuity between a camera and microphone of Belbachir in order to provide useful and efficient sound information that is within the camera’s range for joint audio visual sensing of a scene.
With respect to dependent claims 2 and 18, Moosaei discloses wherein said at least one processor processes the outputs of said microphones to determine whether the detected sound source is approaching the equipped vehicle or moving away from the equipped vehicle (see abstract:  Based on sensor data, the neural network detects when one or more emergency vehicles are approaching the vehicle.).  
With respect to dependent claim 3, Moosaei discloses wherein said at least one processor processes the outputs of said microphones to determine whether the detected sound source is approaching an intersection ahead of the equipped vehicle (see paragraphs [0031], [0041] and [0056]:  External sensors 202 can output sensor data indicating the position and optical flow (i.e., direction and speed) of monitored objects. Message 239 indicates that emergency vehicle 222 intends to travel path 264 (e.g., straight ahead in lane 262). Communication module 208 can receive message 239 from emergency vehicle 222. Communication module 208 can forward message 239 to vehicle control systems 254.  Emergency vehicle 522 is traveling in lane 532. Vehicle 521 can detect the approach of emergency vehicle 522. Emergency vehicle 522 can also transmit data indicating an intent to travel path 523 to vehicle 521. Vehicle 521 can determine that vehicle 521 and emergency vehicle 502 are in different lanes.).  
With respect to dependent claim 4, Moosaei discloses wherein, responsive to confirmation that the detected sound source is a siren emanating from an emergency vehicle, said emergency vehicle detection system generates an alert to a driver of the equipped vehicle (see paragraph [0017]:  The audio and/or a visual notification alerts the human driver to the presence of the 
With respect to dependent claim 5, Moosaei discloses wherein, responsive to confirmation that the detected sound source is a siren emanating from an emergency vehicle, said emergency vehicle detection system controls braking or steering of the equipped vehicle (see paragraphs [0017] and [0044]:  The audio and/or a visual notification alerts the human driver to the presence of the emergency vehicle.  Method 300 includes receiving adjustments to vehicle component configurations to cause the vehicle to implement the yield strategy (305). For example, vehicle control systems 254 can send automated controls 253 to adjust vehicle components 211 to implement the yield strategy. One or more of wheels 241, throttle 242, and brakes 243 can receive adjustments (configuration changes) to implement yield 266. For example, wheels 241 can be adjusted to turn vehicle 201 into shoulder 263. Throttle 242 and brakes 243 can be adjusted to stop vehicle 201.).  
With respect to dependent claim 6, Moosaei discloses wherein, responsive to confirmation that the detected sound source is a siren emanating from an emergency vehicle, said emergency vehicle detection system (i) generates an alert to a driver of the equipped vehicle and (ii) controls braking and steering of the equipped vehicle (see paragraphs [0017] and [0044]:  The audio and/or a visual notification alerts the human driver to the presence of the emergency vehicle.  Method 300 includes receiving adjustments to vehicle component configurations to cause the vehicle to implement the yield strategy (305). For example, vehicle control systems 254 can send automated controls 253 to adjust vehicle components 211 to implement the yield strategy. One or more of wheels 241, throttle 242, and brakes 243 can receive adjustments (configuration changes) to implement yield 266. For example, wheels 241 can be adjusted to turn vehicle 201 into shoulder 263. Throttle 242 and brakes 243 can be adjusted to stop vehicle 201.).  
With respect to dependent claim 7, Moosaei discloses wherein said plurality of camera assemblies comprises at least three spaced apart camera assemblies disposed at the exterior of 
With respect to dependent claim 8, Moosaei discloses wherein said plurality of camera assemblies comprises at least a driver-side camera assembly at a driver-side exterior mirror assembly of the equipped vehicle, and a passenger-side camera assembly at a passenger-side exterior mirror assembly of the equipped vehicle (see paragraph [0019]:   a vehicle includes a plurality of microphones, a plurality of cameras (e.g., one in front, one in back, and one on each side)).
With respect to dependent claims 11, 16 and 20, Moosaei discloses wherein each of said camera assemblies comprises a plurality of microphones (see paragraphs [0014] and [0039]:  the autonomous vehicle can use one or more cameras and one or more microphones to automatically (and safely) yield to the emergency vehicle(s).  For example, sensor data from microphone(s) 203 and camera(s) 204 can be fused into sensor data 236. Microphone(s) 203 can detect sounds of siren 219.).
With respect to dependent claim 12, Moosaei discloses wherein, responsive to detection of the sound source indicative of a siren emanating from an emergency vehicle and the determined direction of the detected sound source, a sensing system of the vehicle processes data captured by at least one non-imaging sensor disposed at the vehicle and having a field of sensing that encompasses the detected sound source to confirm that the detected sound source is a siren emanating from an emergency vehicle (see paragraph [0039]:  external sensors 202 can continually sense the environment around and/or adjacent to vehicle 201. Sensor data from external sensors 202 can be fused into sensor data 236. For example, sensor data from microphone(s) 203 and camera(s) 204 can be fused into sensor data 236. Microphone(s) 203 can detect sounds of siren 219.).
Moosaei discloses wherein the sensing system comprises a sensing system selected from the group consisting of (i) an ultrasonic sensing system, (ii) a LIDAR sensing system and (iii) a RADAR sensing system (see paragraph [0031]:  External sensors 202 include one or more of: microphones 203, camera(s) 204, LIDAR sensor(s) 206, and ultrasonic sensor(s) 207.).
With respect to dependent claim 19, Moosaei discloses wherein said at least one processor processes the outputs of said microphones of said camera assemblies and said at least one other microphone to determine whether the detected sound source is approaching an intersection ahead of the equipped vehicle (see paragraphs [0040] and [0041]:  For example, neural network module 224 can output emergency vehicle detection 238 based on sensor data 236. Emergency vehicle detection 238 can indicate that emergency vehicle 222 is approaching vehicle 201 in lane 262.  Communication module 218 can send message 239 to vehicle 201. Message 239 indicates that emergency vehicle 222 intends to travel path 264 (e.g., straight ahead in lane 262). Communication module 208 can receive message 239 from emergency vehicle 222. Communication module 208 can forward message 239 to vehicle control systems 254.).


Claims 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Moosaei in view of Belbachir as applied to claims 1 and 14 above, and further in view of U.S. Patent Publication No. 2016/0355125 to Herbert.
With respect to dependent claims 9, 10 and 15, Moosaei does not explicitly disclose the placed of the camera assemblies and microphones.
With respect to dependent claim 9, Herbert discloses comprising a center microphone at a shark-fin antenna of the equipped vehicle (see paragraphs [0017] and [0022]: microphone 437 may be integrated into a radio antenna of vehicle 410, and Figure 4, reference numeral 437).
Herbert discloses a center microphone at a center portion of the equipped vehicle (see paragraph [0017] and Figure 4, reference numeral 437).
It would have been obvious to one skilled in the art at the time of the invention to combine the vehicle system of Moosaei with the microphones of Herbert for effectively detect sound and determine the origination of the sound based on the audio signals received.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661